                                                                          JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



TALMADGE ADIB TALIB,                        No. CV 14-05871-JAK (DFM)

          Plaintiff,                        JUDGMENT

             v.

PETER NICHOLAS et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
(1) Plaintiff’s § 1983 claims against all Defendants are dismissed with
prejudice; and (2) this entire action is dismissed.



Date: September 19, 2019                     ___________________________
                                             JOHN A. KRONSTADT
                                             United States District Judge
